Citation Nr: 1600942	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-12 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with anxiety and depressive disorders.   


REPRESENTATION

Appellant represented by:	Michael G. Miskowiec, Esq.


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

		INTRODUCTION

The appellant is a Veteran who served on active duty from September 1988 to June 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in October 2012.  The RO issued a statement of the case (SOC) in February 2014.  The Veteran subsequently perfected his appeal with a VA Form 9 in April 2014.  In October 2015, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2015).  

The Veteran claims that he is entitled to a rating in excess of 30 percent for his service-connected PTSD with anxiety and depressive disorders.   

The Veteran had a VA examination at the Beckley VAMC in September 2011, at which time the examiner indicated the Veteran's PTSD symptoms were moderately impairing his social functioning and mood.  In January 2012 an addendum opinion was issued clarifying that the Veteran's symptoms moderately impaired him, as he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.   

At the October 2015 Videoconference Board hearing, the Veteran testified that his PTSD symptoms affect his work, as he periodically will call in sick, and avoids certain job related tasks due to his symptoms.  The Veteran testified that his symptoms have gradually worsened in nature in the past two to three years.  The Veteran's spouse testified that she no longer allows the Veteran to drive with their children in the car for fear he will have road rage.    

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   
The Veteran last had a VA examination in September 2011, and at the October 2015 hearing the Veteran testified that his symptoms have worsened.  

Given the above, the Board finds that VA's duty to provide a VA examination and obtain a medical opinion has been triggered.  A VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected PTSD with anxiety and depressive disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the Veterans Claims Assistance Act of 2000, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).

With regard to medical records, there are VA treatment records from the Beckley VAMC from November 2010 to March 2011, and from May 2015 to September 2015.  There is a report of admission from the Martinsburg VAMC from January 2012, however there are no details of the admission available for review.  The record is not complete, and treatment records from the VAMC's have the potential to bear on the outcome of the claim.  Ongoing VA medical records should be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Under 38 C.F.R. § 3.159(c)(2), efforts to obtain federal records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all ongoing federal treatment records, including those from the Beckley VAMC and Martinsburg VAMC.  All efforts to obtain VA records should be fully documented.  The federal facility must provide a negative response if records are not available, and notice to the Veteran of the inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records. 

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.

3. After any outstanding federal and private treatment records are associated with the claims file, schedule the Veteran for an examination to determine the extent of his PTSD with anxiety and depressive disorder.  The entire claims file, to include a copy of this REMAND must be made available to the physician designated to examine the Veteran and the examination report should include discussion of the Veteran's documented medical history and assertions.   

4. After the development requested above has been completed, and after any additional development that is deemed appropriate, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.













	(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




